ORDER
PER CURIAM.
Appellant, Vincent Lee (“movant”), appeals the judgment of the Circuit Court of the City of St. Louis denying movant’s Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Mov-ant was convicted of robbery in the first-degree section 569.020 RSMo 2000,1 armed *898criminal action section 571.015 and felonious restraint section 565.120. The court sentenced movant as a prior and persistent offender to concurrent terms of twelve years, twelve years and seven years, respectively. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise noted.